Case: 1:20-cv-01453-KBB Doc #: 5-1 Filed: 08/18/20 1 of 2. PagelD #: 52

IN THE UNITED STATE DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
JACQUELINE BERRY, ) CASE NO. 1:20-CV-01453-SL
)
Plaintiff, ) JUDGE SARA LIOI
v. )
) MAGISTRATE JUDGE
BRICKLAYERS AFL-CIO ) KATHLEEN B. BURKE
LOCAL UNION 5 )
)
Defendants. )

DECLARATION OF DENNIS RAHE

Pursuant to 28 U.S.C. §1746, I, Dennis Rahe, hereby declare as follows:

1. Tam an officer of, and the Financial/Recording Secretary for, International Union
of Bricklayers & Allied Craftworkers Local Union #5, Ohio (“Local 5”), The
Financial/Recording Secretary position is an elected office of Local 5. I was appointed to the
position and assumed the duties of Financial/Recording Secretary on June 1, 2017 when the
elected Financial/Recording Secretary retired. I was elected to a full three-year term in 2019.

2. As Financial/Recording Secretary, I am an employee of Local 5. My duties
include maintaining records, monitoring monies received and deposited, signing checks,
preparing financial reports, keeping records of meeting minutes, answering member questions,
and managing the Local 5 office. I am also the custodian of records for Local 5. 1am paid on an
hourly basis and scheduled for 32 hours per week, Monday through Thursday.

2; Tam familiar with the plaintiff Jacqueline Berry. Berry was an employee of Local
5 during parts of 2016 and 2017. During each of those years, Local 5 had only two employees,

Berry and the Financial/Recording Secretary. Since Berry’s termination, I have been the only
Case: 1:20-cv-01453-KBB Doc #: 5-1 Filed: 08/18/20 2 of 2. PagelD #: 53

employee of Local 5. In neither 2015, 2016, nor 2017 did Local 5 have four or more employees
for each working day in each of twenty or more calendar weeks.

4, Financial/Recording Secretary is the only full-time paid union officer. At times
relevant to this case, the other officers of Local 5 were the President, Vice-President, and
Sergeant at Arms. These officers receive quarterly compensation as follows: President, $500;
Vice-President, $250; Sergeant at Arms, $120. The individuals who served in these roles during
Berry’s employment with Local 5 had other full-time employment, such as working as
bricklayers, or were retired from the trade, and were not employees of Local 5.

I declare under the penalty of perjury that the foregoing is true and correct. Executed on

August “#2 , 2020.

DENNIS RAHE

 
